Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s amendment/Notice of Allowability
1.	Preliminary Amendment filed 1/23/20 is acknowledged. Claims 1-15 are present and under consideration.
2.	Applicant's election without traverse of Group I (claims 1-4) in the reply filed on 5/4/21 is acknowledged.  
3.	Since the claims 1-4 are in condition for allowance, the non-elected claims 5-15 without traverse are cancelled.
4.	Claims 1-4 are allowed, subject to the following Examiner’s Amendment.
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was not required since the election of Group I claims 1-4 was made without traverse.
Cancel claim 5-15 without prejudice.
6.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search in various patent, non-patent and sequence data bases it is determined claims drawn to method for producing an unsaturated hydrocarbon compound represented by the following formula (2) or a geometric isomer thereof, comprising: decarboxylating an unsaturated hydrocarbon dicarboxylic acid compound represented by the following formula (1) or a geometric isomer thereof in the presence of a ferulic acid decarboxylase in which an amino acid at position 395 of an amino acid sequence set forth in SEQ ID NO: 2 or corresponding to the position is glutamine, histidine, asparagine, leucine, isoleucine, methionine, lysine, serine, arginine, tyrosine, or phenylalanine ##STR00014## [In 
7.	Information Disclosure Statement filed 2/20/20 is acknowledged. A signed copy is provided with this Office Action.
8.	Claims to foreign priority to application No. 2017-142930, filed 07/24/2017 in Japan is acknowledged.
9.	Drawings filed 1/23/20 are acknowledged.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940